IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHRISTOPHER BELAIR,                   §
                                       §   No. 271, 2020
        Defendant Below,               §
        Appellant,                     §
                                       §
        v.                             §   Court Below–Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID No. 1507018901 (S)
        Plaintiff Below,               §
        Appellee.                      §

                           Submitted: July 23, 2021
                            Decided: October 4, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

      (1)    Christopher Belair appeals the Superior Court’s August 3, 2020 order

denying his motion for correction of an illegal sentence. Having carefully reviewed

the parties’ positions on appeal, we conclude that the Superior Court’s judgment

must be affirmed.

      (2)    The record reflects that on May 9, 2016, Belair pleaded guilty to one

count of sexual solicitation of a child and one count of fourth-degree rape. Following

a presentence investigation, the Superior Court sentenced Belair as follows: (i) for

sexual solicitation of a child, to twenty-five years of Level V incarceration,
suspended after fifteen years and successful completion of the Transitions Program

for six months of Level IV supervision (work release) followed by two years of

Level III probation; and (ii) for fourth-degree rape, to ten years of Level V

incarceration, suspended after twenty-two months for two years of Level III

probation. The Superior Court also imposed the agreed-upon conditions of the plea

agreement, including the condition that Belair cannot own or possess any electronic

equipment that has the ability to access the internet while on probation (the “Internet

Condition”). Belair did not appeal his convictions or sentence.

         (3)     On May 13, 2020, Belair filed a motion for correction of an illegal

sentence. Citing Packingham v. North Carolina,1 Belair argued that his sentence is

illegal because the Internet Condition violates his First Amendment right to freedom

of speech. The Superior Court denied the motion, finding that the Internet Condition

was imposed as part of a negotiated plea agreement and distinguishing Packingham.

This appeal followed.

         (4)     On appeal, Belair reiterates his argument that the Internet Condition

violates his First Amendment right to freedom of speech and contends that the

Superior Court abused its discretion by denying his motion for transcripts. Belair’s

claims are unavailing.




1
    137 S. Ct. 1730 (2017).
                                            2
       (5)    Belair’s constitutional claim fails for two reasons. First, the Internet

Condition was imposed pursuant to a plea agreement negotiated by defense counsel

and the prosecutor. “Plea agreements are undertaken for mutual advantage and

governed by contract principles.”2 It follows that, under Delaware law, a voluntary

guilty plea operates as a waiver of constitutional claims that could have been raised

prior to the entry of the plea.3 Here, Belair benefited from the plea agreement

because the State dismissed the remaining twelve charges in his case and agreed to

cap its sentencing recommendation at thirty years. In exchange, the State secured

Belair’s convictions for sexual solicitation of a child and fourth-degree rape as well

as the imposition of several conditions—including the Internet Condition. Because

Belair agreed to the Internet Condition, we will not set it aside.4

       (6)    Second, the Superior Court correctly distinguished Packingham. In

Packingham, the United States Supreme Court found that a statute criminalizing

registered sex offenders’ access to certain websites impermissibly restricted lawful

speech in violation of the First Amendment. But Belair is not just any sex offender,

he is a sex offender who acknowledged using the internet to sexually solicit a child.


2
  Scarborough v. State, 945 A.2d 1103, 1112 (Del. 2008) (internal quotation marks and citation
omitted).
3
  Somerville v. State, 703 A.2d 629, 631-32 (Del. 1997).
4
  See Lanzo v. State, 2015 WL 5120872 (Del. Aug. 28, 2015) (holding that the defendant, by
pleading guilty, had waived any argument that his sentence was illegal because the parties agreed
that the defendant would serve separate sentences for aggravated possession and drug dealing—
even though those convictions would have merged for sentencing purposes had the defendant been
found guilty after a trial).
                                               3
And the Internet Condition is not a blanket ban on Belair’s future use of the

internet—it only applies to his two-and-one-half-year term of probation.

Accordingly, the Packingham holding is inapplicable here.5

       (7)     Finally, the Superior Court did not abuse its discretion by denying

Belair’s request for transcripts. The issue on appeal in this case solely involves a

legal question, and because no factual issues were raised, transcripts were

unnecessary.6

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:


                                             /s/ Karen L. Valihura
                                             Justice




5
  Although we find no merit to Belair’s constitutional claim, we have previously articulated a
discomfort with total internet bans in light of the nature of today’s economy. Wilkerson v. State,
2017 WL 5450747, at *2 n. 10 (Del. Nov. 13, 2017). And we note that it is possible that the
Internet Condition may impede Belair’s rehabilitation and safe re-entry into society by, for
example, prohibiting him from using the internet to seek employment. When Belair is released to
probation, he may file a motion to modify the terms of his probation with the Superior Court under
Rule 35(b), which allows the Superior Court to modify a condition of probation at any time. Any
request to modify the Internet Condition should be narrowly tailored, and Belair would be well
advised to consult with the Department of Correction before filing any such request.
6
  Rogers v. State, 1997 WL 683296, at *2 (Del. Oct. 29, 1997).
                                                4